B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Eastern District of New York

fn re Maria Virgen Garcia; aka Maria V Garcia; aka Maria Garcia Case NO_ 8_18_74445_|as

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under ll U.S.C. § llll(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

Seterus, |nc., as authorized subservicer for Federa| Nationa|
U.S. Bank Trust Nationa| Association as Trustee of Mortgage Association ("Fanniemae")
Cha|et Series ||| Trust

 

 

Name of Transferee Name of Transferor
Name and Address Where notices to transferee Court Claim # (if known): 7-1
should be sent: Amount of Claim: $542,196-79
C/O SN Se"ViCinQ Corpo"ation Date Claim Filed: 09/07/2018

323 Fifth Street
Eureka, CA 95501

Phone; 800-603-0836 Phone:
Last Four Digits Of Acct #1 M Last Four Digits of Acct. #: 9604

 

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By; /s/ D. Anthony Sotti|e Date; 01/30/2019
Transferee/Transferee’s Agent

 

 

Penaltyfor making a false statement Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

